DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 10, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a connector including a pair of tabs engaged to and extending singly from opposed sides of the reservoir, each tab having a set of holes positioned therethrough, wherein each hole is configured for insertion of a respective fastener for engaging the reservoir to the wall.
Regarding claim 2, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including the reservoir having an orifice positioned in a top thereof, wherein the orifice is configured for addition of the liquid soap solution into the reservoir; a lip coupled to the reservoir and extending from the orifice; and a cap selectively able to be coupled to the lip for closing the orifice.
Regarding claim 3, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including the reservoir having an aperture positioned in the top; and a one-way valve engaged to the reservoir and positioned in the aperture, wherein the one-way valve is configured for entry of air into the reservoir.



Regarding claims 11 and 12, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a plurality of fasteners engaged to the tube and being configured for selectively engaging the hose extending between the water inlet and a spray head, wherein the fasteners are configured for engaging the tube to the hose.
Regarding claim 13, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a magnet configured to be mountable to the spray head; and a plate configured to be mountable to the wall, the plate being ferromagnetic such that the magnet is positioned for selectively magnetically engaging the plate for engaging the spray head to the wall.
Regarding claim 15, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including the reservoir having an orifice positioned in a top thereof, wherein the orifice is configured for addition of the liquid soap solution into the reservoir; a lip coupled to the reservoir and extending from the orifice; a cap selectively couplable to the lip for closing the orifice; the reservoir having an aperture positioned in the top; and a one-way valve engaged to the reservoir and 
Regarding claim 16, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a connector coupled to the reservoir and being configured for engaging the wall, wherein the connector is configured for mounting the reservoir to the wall, the connector comprising a pair of tabs engaged to and extending singly from opposed sides of the reservoir, each tab having a set of holes positioned therethrough, wherein each hole is configured for insertion of a respective fastener for engaging the reservoir to the wall.
Regarding claim 17, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a battery operationally engaged to the pump and being configured for selectively providing power thereto; a switch engaged to the tube the spray head being operationally engaged to the battery and the pump, wherein the switch is configured to be selectively switched to engage the battery to the pump for dispensing the liquid soap solution onto the user; a divider engaged to and positioned with the reservoir defining a chamber, the battery being positioned within the chamber; a cutout positioned in the reservoir and opening into the chamber, wherein the cutout is configured for allowing access to the chamber for servicing the battery; and a panel selectively engageable to the reservoir for closing the cutout.
Regarding claim 18, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a magnet configured to be mountable to the spray head; and a plate configured to be mountable to the wall, the 
Regarding claim 19, the prior art of record fails to teach or render obvious a soap dispensing shower assembly, particularly including a plurality of fasteners engaged to the tube and being configured for selectively engaging the hose extending between the water inlet and a spray head, wherein the fasteners are configured for engaging the tube to the hose, each fastener comprising a hook and loop fastening strip; a switch engaged to the tube proximate to the terminus and being operationally engaged to the battery and the pump, wherein the switch is configured to be selectively switched to engage the battery to the pump for dispensing the liquid soap solution onto the user, the switch being configured to be mountable to the spray head proximate to an ON/OFF button thereof; a magnet configured to be mountable to the spray head; and a plate configured to be mountable to the wall, the plate being ferromagnetic such that the magnet is positioned for selectively magnetically engaging the plate for engaging the spray head to the wall. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754